76 F.3d 386
19 Employee Benefits Cas. 2759
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward J. FLYNN, II, individually and on behalf of theEdward J. Flynn, II Individual Retirement Account and EdwinL. Griffith, Jr., individually and on behalf of the Edwin L.Griffith Jr. Individual Retirement Account, Plaintiffs/Appellants,v.Douglas G. BALLINGER, Byron Geils, Ronald L. Hagenbaugh,Michael J. John, Edward C. Roualdes, William S. Swindells,and the Pacific Lithograph Company, Inc. Employee StockOwnership Plan, Defendants/Appellees.
No. 94-15907.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 16, 1995.Decided Jan. 18, 1996.

Before:  NORRIS, BEEZER, and TROTT, Circuit Judges.


1
ORDER*


2
We affirm the judgment of the district court for the reasons set forth in its order granting defendants' motion to dismiss (filed May 9, 1994).


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3